Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed 2/18/2021.  Claims 1, 8 are cancelled; claims 2, 9-12 are amended; claims 13-14 are added.  Accordingly, claims 2-7 and 9-14 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 2-7 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lough et al (US 6,649,122 B1) in view of Nelson et al (US 2007/0246867 A1), Balk et al (WO 2007/042449), and Banyay et al (WO 2007/050230).
Regarding claim 2, Lough et al disclose a liquid colorant system for plastics comprising from about 10% to about 80% by weight colorant, from about 0.5% to about 30% dispersant, and from about 25% to about 90% water (abstract).  The colorant system is particularly suited to use in injection and extrusion molding (col. 3, lines 13-15).  The concentrates may be used to color or incorporate additives into a wide variety of polymeric resins with particular application in modification of thermoplastic resins (col. 4, lines 43-46).  
Lough et al fail to disclose adding colorant preparation to a molten uncolored thermoplastic resin during injection molding or extrusion; silent with respect to modified polyacrylate; and species of thermoplastic polymer.
However, regarding adding colorant preparation to a molten uncolored thermoplastic resin during injection molding or extrusion, Nelson et al disclose a process of introducing a base polymer into an extruder, heating to a temperature sufficient to form a polymer melt, introducing a liquid such as water including an additive with mixing to produce an extrudate having an uniform distribution of preferably uniform small additive particles (abstract).  A variety of different types of materials may be added in order to produce a polymer with certain desired properties.  In one embodiment the additive may be a colorant (paragraph 0062).  Therefore, in light of the teachings in Nelson et al, it would have been obvious to one skilled in art at the time invention was made to add the liquid colorant, of Lough et al, to the extrusion molding process, after melting the thermoplastic resin, for above mentioned advantages.
Regarding modified polyacrylate, Lough et al in the general disclosure teach that dispersants utilized in the liquid colorant systems include sodium salt of polyacrylic acid.  The primary requirement is that dispersant is soluble in the carrier (i.e. water) and it associates strongly with the particles of colorant as they are separated from each other during mixing thereby preventing the particles from reattaching to each other during storage (col. 4, lines 13-21).  Additionally, Balk et al teach aqueous binder composition comprising pigments (col. 5, lines 38-40) and customary auxiliaries such as dispersants (col. 6, lines 14-16).  See Table 2, wherein examples of dispersant includes EFKA® 4550 and is the same as that used in present invention (i.e. reads on the modified polyacrylate in present claim 1).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Balk et al, case law, and given that Lough et al contemplates using any dispersant that is soluble in the solvent and prevents the flocculation of pigment particles, it would have been obvious to one skilled in art at 
Regarding species of thermoplastic polymer, examples of thermoplastic resins, in Lough et al, include acrylic resins (col. 4, lines 43-55).  Additionally, Banyay et al teach impact modified acrylic composition having a bimodal distribution of impact modifier particle sizes.  The composition provides an optimal balance of impact performance and appearance after melt-processing (abstract).  The acrylic-based polymer matrix includes polymers formed preferably from methyl methacrylate in amounts of 60 to 100% by weight (page 2, lines 24-29) which reads on impact modified polymethyl (meth)acrylate in present claim 2.  The composition is especially useful for injection molded high gloss parts (page 5, lines 1-3).  Therefore, in light of the teachings in Banyay et al and given that Lough et al contemplates using acrylic resins as thermoplastic resins, it would have been obvious to one skilled in art at the time invention was made to use impact modified polymers, of Banyay et al, formed preferably from methyl methacrylate in the extrusion process, of Lough et al in view of Nelson et al and Balk et al, for above mentioned advantages.
Regarding claim 3, examples of colorants, in Lough et al, include inorganic pigments, organic pigments and dyes (col. 3, lines 48-50).
Regarding claims 4 and 5, examples of organic colorant, in Lough et al, include organic pigments such as azo, diazo, perylene, phthalocyanine, anthraquinones and solvent dyes (col. 3, lines 62-65).
Regarding claim 6, examples of inorganic colorants, in Lough et al, include zinc chromate, cadmium sulfide, chromium oxide, ultramarine pigment, metal flakes (col. 3, lines 57-61).
Regarding claim 7, Banyay et al teach that acrylic-based polymer matrix may include 5 to 70% by weight of one or more impact modifiers (page 3, lines 21-22). The 
Regarding claims 13-14, the smaller mode impact modifiers, in Banyay et al, have average particle size of 50 to 220 nm (see claim 4) which overlaps with the particle size of elastomer in present claims 13-14.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lough et al (US 6,649,122 B1) in view of Nelson et al (US 2007/0246867 A1), Balk et al (WO 2007/042449), Banyay et al (WO 2007/050230), and Wanat et al (US 5,063,259).
The discussion with respect to Lough et al, Nelson et al, Balk et al, and Banyay et al in paragraph 4 above is incorporated here by reference. 
Lough et al, Nelson et al, Balk et al, and Banyay et al are silent with respect to molecular weight of thermoplastic polymer in present claim 9; and the elastomer of present claim 10.  
However, regarding molecular weight of thermoplastic polymer, Banyay et al teach that acrylic-based polymer matrix includes copolymers formed primarily from alkyl methacrylate such as methyl methacrylate in amounts of 60 to 100% by weight and 0 to 40% by weight of other comonomers such as methyl acrylate (page 2, lines 24-34).  Additionally, Wanat et al teach that plastics prepared from blends of polymers of methyl methacrylate with core/shell polymers exhibit improved color (abstract).  The matrix polymer may be a copolymer of methyl methacrylate comprising up to 30% by weight of other comonomers such as methyl acrylate.  The molecular weight of matrix polymer above about 80,000 is desired to maintain physical properties such as toughness and heat distortion temperature while values above 200,000 are too high in melt viscosity to 
Regarding the elastomer, examples of the impact modifier in Banyay et al include modifier B (see Table 1) comprising core layer containing a copolymer of MMA, EA and allyl methacryate (i.e. reads on innermost shell in present claim 10), layer 2 comprising butyl acrylate (i.e. reads on middle shell in present claim 10) and the layer 3 comprising a copolymer of MMA, EA, and allyl methacrylate.  It is noted that butyl acrylate is present in the elastomer in amounts of 27% by weight.  Additionally, Wanat et al in the same field of endeavor teach that impact modifier comprises multi-layered polymeric particles (col. 3, lines 52-54).  The composition of outer stage is preferably very similar to that of the matrix polymer that is predominantly comprised of units derived from MMA (col. 4, lines 18-22).   Therefore, in light of the teachings in Want et al, it would have been obvious to one skilled in art prior to the filing of present application to include an impact modifier comprising a PMMA in the outermost shell, absent evidence to the contrary.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lough et al (US 6,649,122 B1) in view of Nelson et al (US 2007/0246867 A1), Balk et al (WO 2007/042449), and Hayashi et al (WO 2005/095083 A1).
The discussion with respect to Lough et al, Nelson et al, and Balk et al in paragraph 4 above is incorporated here by reference. 
Lough et al, Nelson et al, and Balk et al are silent with respect to species of uncolored thermoplastic polymer.
However, Hayashi et al in the same field of endeavor teach that methacrylic resins have excellent transparency and the formation of cracks is suppressed due to 0 to 1000C are preferred due to suitable fluidity and strength (paragraph 0058).  Therefore, in light of the teachings in Hayashi et al and given that Lough et al contemplate using acrylic resins as the thermoplastic resins, it would have been obvious to one skilled in art at the time invention was made, to include the methacrylic resin, of Hayashi et al, in the extrusion process, of Lough et al in view of Nelson et al and Balk et al, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 112 and 103 as set forth in paragraphs 5-8, of office action mailed 11/18/2020, are withdrawn in view of the applicant arguments and/or amendments and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 8 below).

Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) Balk is not directed to a colorant preparation comprising a modified polyacrylate where the colorant preparation is used in injection or extrusion molding, and the highest temperature that the coating materials in Balk are exposed to is 850C.  Typically, the temperature of extrusion or injection molding is about 2500C in present invention.  One skilled in art would not expect the dispersing 0C.
With respect to (A), as stated earlier, Lough et al discloses a colorant composition including a dispersant.  The primary requirement, in Lough et al, is that dispersant is soluble in the carrier (i.e. water) and it associates strongly with the particles of colorant as they are separated from each other during mixing thereby preventing the particles from reattaching to each other during storage (col. 4, lines 13-21).  Graham v. Deere analysis was done and the secondary reference of Balk taught a dispersant, such as EFKA® 4550 used in the present invention as a dispersant in an aqueous composition comprising colorant.  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Additionally, temperature of 850C in Balk is that used in the preparation of a polymer.  There is nothing in the prior art to indicate that dispersant in Balk cannot withstand the temperatures of 2500C used in injection or extrusion molding.  
With respect to (B), in addition to 8a above, comparative example 1 in present application uses an organic binder in place of a dispersant.  The primary reference of Lough et al teaches the inclusion of a dispersant and not a binder.
With respect to (C), primary reference of Lough et al teaches a colorant composition containing a dispersant and can be used in injection molding process.  Lough is open to the inclusion of any dispersant.  Graham v. Deere analysis was done and the cited art of Balk was only used for its teaching of a pigment dispersant in compositions comprising acrylic polymers in addition to the alkyd resins (abstract).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764